Title: To George Washington from Major Alexander Clough, 2 June 1778
From: Clough, Alexander
To: Washington, George


                    
                        Sr
                        June 2d 1778
                    
                    The last night I recd a letter from Col. Hamilton informing me that your Exellency was not acquainted with my motives for sending Capt. Mclean the order he inclosed to you, for fear my conduct might be thought blameable in that respect, I beg to represent what occationed it, I had been informed by the greatest part of the officers who had been on that duty, that Capt. Mclean and his party plundered with out distinction every one thay met below Germantown, and frequently discharged them afterwards as if thay where not answerable to any one for  thayr conduct, I was ⟨led⟩ to think from your Exellencys letter of the 21st, that I had the command of both partys, and of consequence in some measure accountable for their behaviour, which I expected would be condem’d where you informd of it that I might be justified when that should be the case I sent him the order mentiond before, and the inclosed to the Captain commanding the party of horse, that you might be a judge of our actions while on this command. I am Your Exellencys Most Obt Hbl. Ser.
                    
                        A. Clough
                    
                